The Chancellor.
As this case stands, on the bill and affidavits and the answer of Tuller and affidavits, the injunction ought not to he dissolved. The agreement made between Tuller and Ellis, by which the former promised to pay to the latter certain money, as part of the consideration of the transfer of White’s note-to Tuller, is an important document in the consideration of this case, and it ought to be produced. On the statements of Tuller’s answer and Ellis’s affidavit, it is evident that, as to $600, or thereabouts, of the amount of the judgment against White, Tuller is trustee for Ellis. Ellis should answer, and the text of the agreement appear.